Exhibit 10.8



JACOBS ENGINEERING GROUP INC.
AMENDED AND RESTATED EXECUTIVE DEFERRAL PLAN


Purpose
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Jacobs Engineering Group Inc. and its subsidiaries, if any, that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA. This Plan represents both an amendment and restatement of the
Company’s 1999 Executive Deferral Plan and a merger of the Company’s 1998
Executive Deferral Plan into this amended and restated Plan. This amendment and
restatement is effective as of January 1, 2002.
ARTICLE 1     
Definitions
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
1.1
"Account Balance" shall mean, at any given time, the balance in a Participant’s
Deferral Account. The Account Balance shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

1.2
"Annual Bonus" shall mean any cash compensation, in addition to Base Annual
Salary, otherwise payable in a Plan Year to a Participant as an Employee under
any Employer's annual bonus, incentive bonus and cash incentive plans.

1.3
"Annual Deferral Amount" shall mean that portion of a Participant's Base Annual
Salary, Annual Bonus and Directors Fees that a Participant elects to have, and
is, deferred in accordance with Article 3, for any one Plan Year.

1.4
"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the Plan
Year, in the case of an installment payment under Section 5.2, and on the last
business day prior to the Participant’s death, in the case of an installment
payment under Section 6.2. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a 10-year Annual
Installment Method, the first payment shall be 1/10 of the Account Balance,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the Account Balance, calculated as described in this definition.
Each annual installment paid shall be divided by 12, and the resulting number
shall be the monthly installment payment that shall be paid each month of the
Plan Year to which such annual installment relates. Subject to the payment
provisions of Section 5.2 or 6.2, as the case may be, the monthly installment
payment shall be paid as soon as practicable after the first day of the month to
which it relates.


1

--------------------------------------------------------------------------------

Exhibit 10.8

1.5
"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year, excluding bonuses, commissions, overtime, fringe benefits, stock
options, relocation bonus and/or expenses, incentive payments, non-monetary
awards, directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Annual Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non‑qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

1.6
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
"Beneficiary Designation Form" shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8
"Board" shall mean the board of directors of the Company.

1.9
"Change in Control" shall have the same meaning as contained in the Company’s
1999 Stock Incentive Plan.

1.10
"Claimant" shall have the meaning set forth in Section 14.1.

1.11
"Code" shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.12
"Committee" shall mean the committee described in Article 12.

1.13
"Company" shall mean Jacobs Engineering Group Inc. and any successor to all or
substantially all of the Company’s assets or business.

1.14
"Deduction Limitation" shall mean, with respect to those distributions otherwise
payable to a Participant (or his or her Beneficiary) under the Plan which are
specifically subject to this Deduction Limitation, that amount which, when
combined with other compensation paid to a Participant (or his or her
Beneficiary) for a taxable year, would not be deductible by the Employer by
reason of the limitation imposed by Code Section 162(m). The Deduction
Limitation shall be determined by the Company in good faith. Once an amount has
been determined by the Company to be subject to the Deduction Limitation, the
Company may, at its sole discretion, defer the amount that would otherwise be
paid to a Participant (or his or her Beneficiary). Any amounts so deferred will
remain in the Participant’s Account Balance, and shall be entitled to continued
crediting and debiting of additional amounts in accordance with Section 3.4
below. The amounts so deferred and amounts credited thereon shall be distributed
to the Participant or his or her Beneficiary at the earliest possible date, as
determined by the Employer in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Employer during which the distribution is made will not be limited by Section
162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to distributions that become payable after a Change in Control.

1.15
"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus or less, as the case may be, (ii) amounts credited or
debited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Deferral Account, less (iii) all distributions
made


2

--------------------------------------------------------------------------------

Exhibit 10.8

to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.
1.16
"Director" shall mean any member of the board of directors of the Company.

1.17
"Directors Fees" shall mean the annual fees paid by the Company, including
retainer fees and meetings fees, as compensation for serving on the board of
directors.

1.18
"Disability" shall have the same meaning as contained in the Company’s 1999
Stock Incentive Plan with regards to a Participant who is an employee of any
Employer, but not a Director, and the Company’s 1999 Outside Director Stock Plan
with regards to a Participant who is a Director, but not an employee of any
Employer.

1.19
"Disability Benefit" shall mean the benefit set forth in Article 8.

1.20
"Election Form" shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.21
"Employee" shall mean a person who is an employee of any Employer.

1.22
“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) unless the subsidiary has been
excluded from participation in the Plan, as a sponsor by the Board.

1.23
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.24
"Participant" shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement, an Election Form and a Beneficiary Designation Form,
(iv) whose signed Plan Agreement, Election Form and Beneficiary Designation Form
are accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant's
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

1.25
"Plan" shall mean the Company's Amended and Restated Executive Deferral Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.

1.26
“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, as described in Section
11.3 below.

1.27
"Plan Year" shall mean a period beginning on January 1 of a particular calendar
year and continuing through December 31 of such calendar year.

1.28
"Pre-Retirement Survivor Benefit" shall mean the benefit set forth in Article 6.

1.29
"Retirement" shall have the same meaning as contained in the Company’s 1999
Stock Incentive Plan with regards to a Participant who is an employee of any
Employer, but not a Director, and the


3

--------------------------------------------------------------------------------

Exhibit 10.8

Company’s 1999 Outside Director Stock Plan with regards to a Participant who is
a Director, but not an employee of any Employer.
1.30
"Retirement Benefit" shall mean the benefit set forth in Article 5.

1.31
"Short-Term Payout" shall mean the payout set forth in Section 4.1.

1.32
"Termination Benefit" shall mean the benefit set forth in Article 7.

1.33
"Termination of Employment" shall mean the severing of (i) employment with all
Employers or (ii) service as a Director of the Company, in either case
voluntarily or involuntarily, for any reason other than Retirement, Disability,
death or an authorized leave of absence. If a Participant is both an Employee
and a Director, a Termination of Employment shall occur only upon the
termination of the last position held.

1.34
"Trust" shall mean one or more trusts established pursuant to that certain
Master Trust Agreement, dated as of June 1, 1991 between the Company and the
trustee named therein, as amended from time to time.

1.35
"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant if the Participant continued
participation in the Plan resulting from (i) a sudden and unexpected illness or
accident of the Participant or a dependent of the Participant, (ii) a loss of
the Participant's property due to casualty, or (iii) such other extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the sole discretion of the Committee.

1.36
“1998 Executive Deferral Plan” shall mean the Jacobs Engineering Group Inc. 1998
Executive Deferral Plan.

1.37
“1999 Outside Director Stock Plan” shall mean the Jacobs Engineering Group Inc.
1999 Outside Director Stock Plan, as that plan may be amended from time to time,
and any successor plan thereto.

1.38
“1999 Stock Incentive Plan” shall mean the Jacobs Engineering Group Inc. 1999
Executive Incentive Plan, as that plan may be amended from time to time, and any
successor plan thereto.






4

--------------------------------------------------------------------------------

Exhibit 10.8

ARTICLE 2     
Selection, Enrollment, Eligibility
2.1
Selection by Committee. The Committee, in its sole discretion, shall establish
eligibility requirements for participation in the Plan. Participation in the
Plan shall be limited to a select group of management and highly compensated
Employees of the Employers and Directors of the Company.

2.2
Enrollment Requirements. As a condition to participation, each selected Employee
or Director shall complete, execute and return to the Committee a Plan
Agreement, an Election Form and a Beneficiary Designation Form, all within the
time period set by the Committee, in its sole discretion, for the purpose of
returning documents and forms. In addition, the Committee shall establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary.

2.3
Eligibility; Commencement of Participation. A Participant shall commence
participation in the Plan on the first day of the month following the month in
which he or she has (i) satisfied all Enrollment Requirements and (ii) has had
his or her Plan Agreement, Election Form and Beneficiary Designation Form
accepted by the Committee.

2.4
Termination of Participation and/or Deferrals. If the Committee determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to (i) terminate any
deferral election the Participant has made for the remainder of the Plan Year in
which the Participant's membership status changes, (ii) prevent the Participant
from making future deferral elections and/or (iii) immediately distribute the
Participant's then Account Balance as a Termination Benefit and terminate the
Participant's participation in the Plan.

2.5
1998 Executive Deferral Plan. As of January 1, 2002, the Company’s 1998
Executive Deferral Plan shall be merged into this Plan and any participant in
that plan shall automatically become a Participant in this Plan. Furthermore,
the Participant’s account balance under the 1998 Executive Deferral Plan shall
automatically be transferred to this Plan and that account balance shall be
governed by the terms and conditions of this Plan, with the following
exceptions: (i) any short-term payout elections made under Section 4.2 of the
1998 Executive Deferral Plan for plan years starting before January 1, 2002
shall continue to be governed by the terms of the 1998 Executive Deferral Plan,
and (ii) any distribution to be paid after January 1, 2002 that is the result of
a participant’s retirement, termination, disability or death prior to January 1,
2002 shall continue to be governed by the terms of 1998 Executive Deferral Plan.


5

--------------------------------------------------------------------------------

Exhibit 10.8

ARTICLE 3     
Deferral Commitments/Crediting/Taxes
3.1
Deferral Amounts.

(a)
Minimum and Maximum Deferral Commitment. For each Plan Year, a Participant may
make an irrevocable election to defer, as his or her Annual Deferral Amount, an
amount of Base Annual Salary, Annual Bonus and/or Director’s Fees that may not
be less than the minimum Annual Deferral Amount, nor more than the maximum
Annual Deferral Amount, as announced by the Committee prior to the beginning of
the Plan Year and set forth in the Election Form for the Plan Year.

(b)
Short Plan Year. If a Participant first becomes a Participant after the first
day of a Plan Year, the minimum Base Annual Salary deferral shall be the amount
determined by the Committee.

(c)
Other.

(i)
Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to Base Annual Salary, Annual Bonus and Directors Fees shall be limited
to the amount of compensation not yet earned by the Participant as of the date
the Participant’s Plan Agreement and Election Form is accepted by the Committee.

(ii)
Notwithstanding any provision of this Plan that may be construed properly to the
contrary, a Base Annual Salary deferral shall be a fixed dollar amount, and an
Annual Bonus or Directors Fees deferral shall be a fixed percentage of the
applicable annual bonus or fee.

3.2
Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts. The Annual
Bonus and/or Directors Fees portion of the Annual Deferral Amount shall be
withheld at the time the Annual Bonus or Directors Fees are or otherwise would
be paid to the Participant.

3.3
Vesting. A Participant shall at all times be 100% vested in his or her Deferral
Account.

3.4
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, deferral amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

(a)
Election of Measurement Funds. At the time an Employee becomes a Participant in
the Plan, he or she shall designate one or more Measurement Funds which shall be
used to determine what additional amounts are to be credited or debited, as the
case may be, to his or her Account Balance. Such designations shall apply to the
Annual Deferral Amount, as such amounts are deferred by the Participant, and
shall remain in force until changed by the Participant in accordance with the
policies and procedures as set forth by the Committee, from time to time, which
policies and procedures may be changed, modified, and/or amended by the
Committee, without prior notice, at the Committee’s sole discretion. Until
changed by the Committee: (i) Measurement Fund allocation designations must be
made in whole percentage points of 5%, or multiples thereof, not to exceed 100%;
(ii) a Participant may


6

--------------------------------------------------------------------------------

Exhibit 10.8

change his or hers Measurement Fund allocation elections once per calendar
quarter, at any time during such quarter, but no later than the third business
day prior to the end of such calendar quarter, and (iii) a change in Measurement
Fund allocations will take effect at the beginning of the first calendar quarter
immediately following the date of change. Notice of any change in Measurement
Fund elections must be made to the Committee, or its designee, in a form
acceptable to it as determined by it in its sole discretion.
(b)
Measurement Funds. A Participant may elect one or more measurement funds (the
“Measurement Funds”) from among those selected by the Committee for the purpose
of crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add Measurement Funds. Each such action will take effect as of the first day of
the calendar quarter that follows by thirty (30) days or more the day on which
the Committee gives Participants advance written notice of such change. In
selecting the Measurement Funds that are available from time to time, neither
the Committee nor any Employer shall be liable to any Participant for such
selection or adding, deleting or continuing any available Measurement Fund.

(c)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant's Account Balance shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant,
as determined by the Committee in its sole discretion, as though (i) a
Participant's Account Balance as of the close of business on the first business
day of such calendar quarter were invested in the Measurement Fund(s) selected
by the Participant, in the percentages applicable to such calendar quarter, at
the closing price on such date; (ii) the portion of the Annual Deferral Amount
that was actually deferred during any calendar quarter were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such calendar quarter, no later than the close of business on the third
business day after the day on which such amounts are actually deferred from the
Participant's Base Annual Salary through reductions in his or her payroll, at
the closing price on such date; and (iii) any distribution made to a Participant
that decreases such Participant's Account Balance ceased being invested in the
Measurement Fund(s), in the percentages applicable to such calendar quarter, no
earlier than three business days prior to the distribution, at the closing price
on such date.

(d)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.


7

--------------------------------------------------------------------------------

Exhibit 10.8

3.5
FICA and Other Taxes. For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant, the Participant’s Employer(s) shall withhold
from that portion of the Participant’s Base Annual Salary and Bonus that is not
being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section.

3.6
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4    
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election
4.1
Short-Term Payout. In connection with each election to defer an Annual Deferral
Amount, a Participant may irrevocably elect to receive a future “Short-Term
Payout” from the Plan with respect to such Annual Deferral Amount. Subject to
the Deduction Limitation, the Short-Term Payout shall be a lump sum payment in
an amount that is equal to either (i) a percentage of some or all of the Annual
Deferral Amount, as elected at the time of the deferral, or (ii) a stated dollar
amount, as elected at the time of the deferral, not to exceed the Annual
Deferral Amount, plus, in either case, amounts credited or debited in the manner
provided in Section 3.4 above on that elected amount, determined at the time
that the Short‑Term Payout becomes payable. Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short‑Term Payout elected
shall be paid out during a 90 day period commencing immediately after the last
day of any Plan Year designated by the Participant that is at least three Plan
Years after the Plan Year in which the Annual Deferral Amount is actually
deferred. By way of example, if a three year Short‑Term Payout is elected for
Annual Deferral Amounts that are deferred in the Plan Year commencing January 1,
2002, the three year Short‑Term Payout would become payable during a 90 day
period commencing January 1, 2006.

4.2
Other Benefits Take Precedence Over Short‑Term Payout. Should an event occur
that triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount,
plus amounts credited or debited thereon, that is subject to a Short‑Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

4.3
Unforeseeable Financial Emergencies. If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
(i) suspend any deferrals required to be made by a Participant and/or
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant's Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency. If, subject to the sole
discretion of the Committee, the petition for a suspension and/or payout is
approved, suspension shall take effect upon the date of approval and any payout
shall be made within 60 days of the date of approval. The payment of any amount
under this Section 4.3 shall not be subject to the Deduction Limitation.

4.4
Withdrawal Election. A Participant (or his or her Beneficiary) may elect, at any
time, to withdraw all of his or her Account Balance, less a withdrawal penalty
equal to 10% of such amount (the net amount shall be referred to as the
"Withdrawal Amount"). This election can be made at any time,


8

--------------------------------------------------------------------------------

Exhibit 10.8

before or after Retirement, Disability, death or Termination of Employment, and
whether or not the Participant (or Beneficiary) is in the process of being paid
pursuant to an installment payment schedule. If made before Retirement,
Disability or death, a Participant's Withdrawal Amount shall be his or her
Account Balance calculated as if there had occurred a Termination of Employment
as of the day of the election. No partial withdrawals of the Withdrawal Amount
shall be allowed. The Participant (or his or her Beneficiary) shall make this
election by giving the Committee advance written notice of the election in a
form determined from time to time by the Committee. The Participant (or his or
her Beneficiary) shall be paid the Withdrawal Amount within 60 days of his or
her election. Once the Withdrawal Amount is paid, the Participant shall not be
eligible to elect additional deferrals under the Plan for a period of time set
by the Committee, which period cannot be less than one Plan Year. The payment of
this Withdrawal Amount shall be subject to the Deduction Limitation.
ARTICLE 5    
Retirement Benefit
5.1
Retirement Benefit.      Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.

5.2
Payment of Retirement Benefit.      A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of up to 15 years. The Participant may change his or her
election to an allowable alternative payout period by submitting a new Election
Form to the Committee, provided that any such Election Form is submitted at
least 1 year prior to the Participant's Retirement and is accepted by the
Committee in its sole discretion. The Election Form most recently accepted by
the Committee shall govern the payout of the Retirement Benefit. If a
Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, no later than
60 days after the last day of the Plan Year in which the Participant Retires.
Any payment made shall be subject to the Deduction Limitation.

5.3
Death Prior to Completion of Retirement Benefit.     If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant's
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant's Beneficiary over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant not died.

ARTICLE 6    
Pre-Retirement Survivor Benefit
6.1
Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant's Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant's Account Balance if the Participant dies while in the employ
of any Employer.

6.2
Payment of Pre-Retirement Survivor Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form whether the Pre-Retirement Survivor Benefit shall be received by his or her
Beneficiary in a lump sum or pursuant to an Annual Installment Method of up to
15 years. The Participant may change this election to an allowable alternative
payout period by submitting a new Election Form to the Committee, which form
must be accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee prior to the Participant's death shall govern
the payout of the Participant's Pre-Retirement


9

--------------------------------------------------------------------------------

Exhibit 10.8

Survivor Benefit. If a Participant does not make any election with respect to
the payment of the Pre-Retirement Survivor Benefit, then such benefit shall be
paid in a lump sum. The lump sum payment shall be made, or installment payments
shall commence, no later than 90 days after the date the Committee is provided
with proof that is satisfactory to the Committee of the Participant's death. Any
payment made shall be subject to the Deduction Limitation.
ARTICLE 7    
Termination Benefit
7.1
Termination Benefit. Subject to the Deduction Limitation, the Participant shall
receive a Termination Benefit, which shall be equal to the Participant's Account
Balance if a Participant experiences a Termination of Employment prior to his or
her Retirement, death or Disability.

7.2
Payment of Termination Benefit. The Participant’s Termination Benefit shall be
paid in a lump sum. The lump sum payment shall be made no later than 90 days
after the day the Participant experiences the Termination of Employment. Any
payment made shall be subject to the Deduction Limitation.

ARTICLE 8    
Disability Waiver and Benefit
8.1
Disability Waiver.     

(a)
Waiver of Deferral. A Participant who is determined to be suffering from a
Disability shall be excused from fulfilling that portion of the Annual Deferral
Amount commitment that would otherwise have been withheld from a Participant's
Base Annual Salary, Annual Bonus and/or Directors Fees for the Plan Year during
the period the Participant is on a leave of absence from work (or from service
on the Board of Directors). The Participant will continue to be considered a
Participant for all other purposes of this Plan.

(b)
Return to Work. Upon return to employment, or service as a Director, with an
Employer, after a Disability ceases, the Participant shall continue his Annual
Deferral Amount prospectively from the date the Participant returns to work or
service as a Director.

8.2
Continued Eligibility; Disability Benefit.     A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed, or in the service of an Employer as a Director, and
shall be eligible for the benefits provided for in Articles 4, 5, 6 or 7 in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, and must in the case of a Participant who is
otherwise eligible to Retire, deem the Participant to have experienced a
Termination of Employment, or in the case of a Participant who is eligible to
Retire, to have Retired, at any time (or in the case of a Participant who is
eligible to Retire, as soon as practicable) after such Participant is determined
to be suffering a Disability, in which case the Participant shall receive a
Disability Benefit equal to his or her Account Balance at the time of the
Committee's determination; provided, however, that should the Participant
otherwise have been eligible to Retire, he or she shall be paid in accordance
with Article 5. The Disability Benefit shall be paid in a lump sum within 60
days of the Committee’s exercise of such right. Any payment made shall be
subject to the Deduction Limitation.


10

--------------------------------------------------------------------------------

Exhibit 10.8

ARTICLE 9    
Beneficiary Designation
9.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant's spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

9.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

9.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the Participant's designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant's
estate.

9.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

9.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10    
Leave of Absence
10.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.2.

10.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue


11

--------------------------------------------------------------------------------

Exhibit 10.8

to be considered employed by the Employer and the Participant shall be excused
from making deferrals until the earlier of the date the leave of absence expires
or the Participant returns to a paid employment status. Upon such expiration or
return, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year. If no election was made for that Plan Year, no deferral
shall be withheld.
ARTICLE 11    
Termination, Amendment or Modification
11.1
Termination. Although it is anticipated that the Plan will continue for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan. Accordingly, the Company reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any Employer by action of the Board. Upon the termination of the Plan with
respect to any Employer, the Plan Agreements of the affected Participants who
are employed by that Employer, or in the service of that Employer as Directors,
shall terminate and their Account Balances, determined as if they had
experienced a Termination of Employment on the date of Plan termination or, if
Plan termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall be paid to the Participants as follows: Prior to
a Change in Control, if the Plan is terminated with respect to all of its
Participants, an Employer shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay such benefits in a
lump sum or pursuant to an Annual Installment Method of up to 15 years, with
amounts credited and debited during the installment period as provided herein.
If the Plan is terminated with respect to less than all of its Participants, an
Employer shall be required to pay such benefits in a lump sum. After a Change in
Control, the Employer shall be required to pay such benefits in a lump sum. The
termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided however, that the Employer shall
have the right to accelerate installment payments without a premium or
prepayment penalty by paying the Account Balance in a lump sum or pursuant to an
Annual Installment Method using fewer years (provided that the present value of
all payments that will have been received by a Participant at any given point of
time under the different payment schedule shall equal or exceed the present
value of all payments that would have been received at that point in time under
the original payment schedule).

11.2
Amendment. The Company may, at any time, through the Board amend or modify the
Plan, in whole or in part, with respect to any Employer; provided, however,
that: (i) no amendment or modification shall be effective to decrease or
restrict the value of a Participant's Account Balance in existence at the time
the amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (ii) no
amendment or modification of this Section 11.2 or Section 12.2 of the Plan shall
be effective. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification; provided,
however, that the Employer shall have the right to accelerate installment
payments by paying the Account Balance in a lump sum or pursuant to an Annual
Installment Method using fewer years (provided that the present value of all
payments that will have been received by a Participant at any given point of
time under the different payment schedule shall equal or exceed the present
value of all payments that would have been received at that point in time under
the original payment schedule).


12

--------------------------------------------------------------------------------

Exhibit 10.8

11.3
Plan Agreement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant. Despite the provisions of
Sections 11.1 and 11.2 above, if a Participant's Plan Agreement contains
benefits or limitations that are not in this Plan document, the Employer may
only amend or terminate such provisions with the consent of the Participant.

11.4
Effect of Payment. The full payment of the applicable benefit under Articles 4,
5, 6, 7 or 8 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Plan Agreement shall terminate.



ARTICLE 12    
Administration
12.1
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee appointed by the Board, which Committee may
consist, in part or in full, of persons who are not on the Board. Members of the
Committee may be Participants under this Plan. The Committee shall also have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

12.2
Administration Upon Change in Control. For purposes of this Plan, the Company
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the Trustee and
approved by the individual who, immediately prior to such event, was the
Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.


13

--------------------------------------------------------------------------------

Exhibit 10.8

12.3
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

12.4
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

12.5
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

12.6
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13    
Other Benefits and Agreements
13.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 14    
Claims Procedures
14.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a "Claimant") may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

14.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, and shall notify the Claimant in writing:

(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:


14

--------------------------------------------------------------------------------

Exhibit 10.8

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure set forth in Section 14.3 below.

14.3
Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant's duly
authorized representative):

(a)
may review pertinent documents;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

14.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee's decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and

(c)
such other matters as the Committee deems relevant.

14.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15    
Trust
15.1
Establishment of the Trust. The Company has establish the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts for such Employer's Participants for all periods
prior to the transfer, as well as any debits and credits to the Participants'
Account Balances for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.

15.2
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.


15

--------------------------------------------------------------------------------

Exhibit 10.8

15.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

15.4
Investment of Trust Assets. The Trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust Agreement, including the disposition of stock and
reinvestment of the proceeds in one or more investment vehicles designated by
the Committee.

ARTICLE 16    
Miscellaneous
16.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employee” within the meaning of
ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered
and interpreted to the extent possible in a manner consistent with that intent.

16.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.


16

--------------------------------------------------------------------------------

Exhibit 10.8

16.6
Furnishing Information. Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

16.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

16.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of California
without regard to its conflicts of laws principles.

16.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Jacobs Engineering Group Inc.
Employee Benefits
1111 S. Arroyo Parkway
Pasadena, CA 91105

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
16.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

16.12
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

16.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

16.14
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment


17

--------------------------------------------------------------------------------

Exhibit 10.8

for the account of the Participant and the Participant's Beneficiary, as the
case may be, and shall be a complete discharge of any liability under the Plan
for such payment amount.
16.15
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

16.16
Distribution in the Event of Taxation.

(a)
In General. If, for any reason, all or any portion of a Participant's benefits
under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant's petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

(b)
Trust. If the Trust terminates in accordance with Section 3.6(e) of the Trust
and benefits are distributed from the Trust to a Participant in accordance with
that Section, the Participant's benefits under this Plan shall be reduced to the
extent of such distributions.

16.17
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Employers may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

16.18
Legal Fees to Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or


18

--------------------------------------------------------------------------------

Exhibit 10.8

to recover from any Participant the benefits intended to be provided, then the
Company and the Participant’s Employer irrevocably authorize such Participant to
retain counsel of his or her choice at the expense of the Company and the
Participant’s Employer (who shall be jointly and severally liable) to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Company, the Participant’s
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer or any successor thereto in any
jurisdiction.
IN WITNESS WHEREOF, the Company has signed this Plan document as of __________.
"Company"
Jacobs Engineering Group Inc.
By:    ______________________________
Title:    ______________________________



19